NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELIZABETH ANN SOUTHARD,                         No.    20-35640

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00822-BR

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                             Submitted May 19, 2022**
                               Pasadena, California

Before: OWENS and BRESS, Circuit Judges, and FITZWATER,*** District
Judge.

      Elizabeth Southard appeals from the district court’s decision affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. As the parties are familiar with the facts, we do not recount

them here. “We review de novo a district court’s order affirming an

[administrative law judge’s (“ALJ’s”)] denial of Social Security benefits.” Brown-

Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). We may set aside the ALJ’s

denial of benefits only if it is not supported by substantial evidence or is based on

legal error. Id. We affirm.

      The ALJ provided a specific and legitimate reason for giving only partial

weight to Dr. Henderson’s medical opinion when the ALJ concluded that there was

no objective or clinical evidence in the record to fully support Dr. Henderson’s

recommended limitations.1 While Dr. Henderson noted left lower extremity

weakness, pain in the left knee, and some antalgia when walking, he also noted that

Southard did not need an assistive device and that her knee “seem[ed] to have full

extension,” could “flex at least 90˚,” was stable, and exhibited “no swelling or

misalignment.” Substantial evidence supports the ALJ’s determination that these

findings did not support Dr. Henderson’s recommended limitations of only five



1
 While Southard suggests that the clear and convincing reasons standard should
apply, she concedes that Dr. Henderson’s opinion was contradicted. Therefore, the
specific and legitimate reasons standard applies. See Revels v. Berryhill, 874 F.3d
648, 654 (9th Cir. 2017).

                                          2
minutes of walking at a time, for up to 45 minutes a day, and no kneeling,

crouching, or crawling—especially since Dr. Henderson did not identify which

medical or clinical findings justified the walking limitations. See Ford v. Saul, 950

F.3d 1141, 1154 (9th Cir. 2020) (“The ALJ need not accept the opinion of any

physician . . . if that opinion is brief, conclusory, and inadequately supported by

clinical findings.” (citation omitted)). Southard also argues that the rest of the

medical record—namely, her history of knee surgeries—supports the extreme

restrictions. But once again, substantial evidence supports the ALJ’s determination

that the medical record did not support such extreme limitations, especially given

the lack of recent records indicating ongoing knee problems or treatment.

      AFFIRMED.




                                           3